
	

113 HR 1013 IH: Discretionary Spending Reduction Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1013
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Messer (for
			 himself and Mr. Mulvaney) introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To make 1 percent across-the-board rescissions in
		  discretionary spending for each of fiscal years 2013 and 2014, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Discretionary Spending Reduction
			 Act.
		2.Across-the-board
			 rescissions in discretionary spending for each of fiscal years 2013 and
			 2014
			(a)Across-the-Board
			 rescissionsThere is
			 rescinded an amount equal to 1 percent of—
				(1)the budget authority provided (or
			 obligation limitation imposed) in each of fiscal years 2013 and 2014 for
			 discretionary accounts in any fiscal year 2013 or 2014 appropriation
			 Act;
				(2)the budget authority provided in any
			 advance appropriation for each of fiscal years 2013 and 2014 for discretionary
			 accounts in any prior fiscal year appropriation Act; and
				(3)the contract authority provided in each of
			 fiscal years 2013 and 2014 for any program that is subject to a limitation
			 contained in any fiscal year 2013 or 2014 appropriation Act for discretionary
			 accounts.
				(b)ApplicationThe Director of the Office of Management
			 and Budget may apply the rescissions required under subsection (a) to any
			 discretionary account in the applicable appropriation Acts in order to achieve
			 the required reductions.
			(c)Subsequent
			 appropriation lawsIn the
			 case of any fiscal year 2013 or 2014 appropriation Act enacted after the date
			 of enactment of this section, any rescission required by subsection (a) shall
			 take effect immediately after the enactment of such Act.
			(d)OMB
			 reportWithin 30 days after
			 the date of enactment of this section (or, if later, 30 days after the date of
			 enactment of any fiscal year 2013 or 2014 appropriation Act), the Director of
			 the Office of Management and Budget shall submit to the Committees on
			 Appropriations of the House of Representatives and the Senate a report
			 specifying the account and amount of each rescission made pursuant to
			 subsection (a).
			
